Citation Nr: 0802995	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries to both hands and both feet.  

2.  Entitlement to service connection for bilateral knee 
disorders.  

3.  Entitlement to service connection for residuals of 
injuries to both feet.  

4.  Entitlement to service connection for bilateral ankle 
disorders.  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to service connection for bilateral shoulder 
disorders.  

7.  Entitlement to service connection for bilateral hearing 
loss.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1995 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

One issue previously on appeal concerned service connection 
for pseudofolliculitis barbae.  However, a rating decision in 
November 2005 granted service connection for 
pseudofolliculitis barbae and assigned a 0 percent rating.  
That issue, then, is no longer before the Board.  The veteran 
filed a timely notice of disagreement as to the rating that 
was assigned and the RO provided him a statement of the case 
on that issue.  A review of the claims folder does not 
reflect that a timely substantive appeal was received as to 
this issue, which, therefore, has not been fully developed 
for appellate review.  




FINDINGS OF FACT

1.  The evidence shows that the veteran has residuals of cold 
injuries to both hands and both feet that began during 
service.  

2.  The evidence does not show that the veteran currently has 
bilateral knee disorders that are due to service.  

3.  The evidence does not show that the veteran currently has 
residuals of injuries to both feet that are due to service.  

4.  The evidence does not show that the veteran currently has 
bilateral ankle disorders that are due to service.  

5.  The evidence does not show that the veteran currently has 
a back disorder that are due to service.  

6.  The evidence does not show that the veteran currently has 
bilateral shoulder disorders that are due to service.  

7.  The evidence does not show that the veteran currently has 
a bilateral hearing loss disability.  


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for residuals 
of cold injuries to both hands and both feet.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria are not met for service connection for 
bilateral knee disorders.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The criteria are not met for service connection for 
residuals of injuries to both feet.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  The criteria are not met for service connection for 
bilateral ankle disorders.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

5.  The criteria are not met for service connection for a 
back disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

6.  The criteria are not met for service connection for 
bilateral shoulder disorders.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

7.  The criteria are not met for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The RO and the veteran's representative have made numerous 
attempts to obtain the veteran's service medical records and 
his service personnel records from multiple sources, without 
success.  There is no indication that any further effort in 
this regard would be successful.  Accordingly, the Board 
finds that a remand for an additional attempt to obtain 
service records would be futile.  The only service department 
record that is available, other than the veteran's DD Form 
214, is the report of his enlistment examination in May 1995.  

a.  Cold injuries to both hands and both feet

Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  

Because no service records are available, there is no 
documentation of the veteran's claimed exposure to cold or 
treatment for residuals of that exposure during service.  At 
a personal hearing before a Decision Review Officer at the RO 
in September 2005, however, the veteran described the 
circumstances and the aftereffects of his claimed exposure.  
He has also submitted a lay statement by a fellow serviceman 
who recalled that the veteran's hands would turn color and 
that he would complain about a stinging sensation in his 
hands and feet whenever the temperature dropped to freezing.  
The fellow serviceman's letter, though, stated that he and 
the veteran "kept in contact," apparently indicating that 
he had not observed the veteran's hands since service.  
Therefore, his statement provided no corroboration of 
continuity of symptomatology, but did corroborate the 
symptoms in service.  

A VA compensation examiner in March 2003 noted that the 
veteran had no abnormal clinical findings that constituted 
lasting changes related to the claimed cold exposure.  
Nevertheless, he did state that he still suffered from the 
effects of the exposure, with pain, aching, numbness, and 
decreased sensation with further cold exposure, as well as 
color changes.  Accordingly, the examiner validated that the 
veteran's current symptoms were identical to those he had 
reported that he had in service and that the fellow 
serviceman had corroborated.  

Affording the veteran the benefit of the doubt, therefore, 
the Board concludes that the criteria are met for service 
connection for residuals of cold injuries to both hands and 
both feet.  

b.  Bilateral knee disorders, foot disorders, ankle 
disorders, and a back disorder

Similarly, there is no documentation that the veteran 
sustained injuries to his feet, knees, ankles, or back in 
service.  However, he also provided hearing testimony that he 
did injure those areas during service in routinely jumping 
off Bradley vehicles and running ahead of his unit.  In 
addition, he submitted the fellow serviceman's statement that 
also attested to the fact that he recalled that the veteran 
(1) was issued arch supports and had trouble running and 
standing on his feet for any length of time, (2) had trouble 
with and complained about his right ankle, (3) had back pain, 
and (4) spent a lot of time jumping off Bradley vehicles and 
running ahead of their unit as a scout.  In view of the 
missing service records, the lay statement and the veteran's 
hearing testimony are accorded considerable probative value.  

The record also contains some recent medical evidence as to 
each of these disabilities.  

1.  Knees

None of the VA clinic records notes any complaint, abnormal 
clinical findings, or diagnosis concerning the veteran's 
knees.  A private physician wrote in January 2006 that the 
veteran had pain in his knees, which the veteran had stated 
started during service.  The physician opined very briefly 
that, "I believe this could be military related.  It is 
bilateral knee instability with need for braces and hinged 
supports."  

The medical evidence relating to the veteran's knees is much 
less probative than the evidence concerning his cold injury 
residuals.  Here, the private physician's opinion does not 
indicate that he actually examined the veteran and appears to 
have been based entirely on the symptoms and history as 
reported by the veteran.  In addition, the physician provided 
no rationale for relating the current knee disorder to 
service.  Cf. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Therefore, the 
Board accords the private physician's opinion little 
probative weight.  

In summary, then, there is no objective medical evidence as 
to what, if any, knee disorders the veteran may currently 
have or as to the etiology of such disorders.  Lacking 
medical evidence of a current knee disability, the veteran's 
testimony and the fellow serviceman's statement are 
insufficient to establish service connection.  38 U.S.C.A. 
§ 5107(b).  Therefore, the appeal as to this issue must be 
denied.  

2.  Feet and ankles

VA clinic records show that the veteran was seen for foot and 
ankle complaints a few times beginning in March 2003.  He 
informed the examiner initially that he had been given 
insoles several times during service and was put on 
restricted running.  In March 2003, the veteran reported that 
he had varying pain in each foot, along with occasional 
bruising.  The examiner indicated that there was tenderness 
across the entire plantar region, consistent with plantar 
fasciitis.  Range of motion of the joints of each foot was 
grossly within normal limits.  

The veteran was seen again in September 2004, two days after 
he had stepped in a pothole.  At that time, he complained of 
right heel pain and a "knot" in his ankle.  Clinical 
findings regarding the right foot and ankle were completely 
normal, including absence of tenderness of the plantar fascia 
and full painless range of motion of the ankle.  X-rays of 
the right ankle and foot showed no abnormalities.  The 
examiner's diagnosis was "possible minor tendon strain 
(heel)."  

Finally, the veteran's ankles were evaluated by a podiatrist 
in March 2005.  On examination, there were no structural 
defects, except for a bulging abductor hallucis muscle 
bilaterally - range of motion was within normal limits and 
painless, the ligaments were intact, and an anterior drawer 
sign was negative.  The diagnoses assigned were bilateral 
abductor hallucis tendinitis and sinus tarsi crepitus and 
pain.  The examiner indicated that, overall, the veteran's 
foot pain was nonspecific.  Shoe inserts and an ankle brace 
were recommended for comfort.  

Again, the medical evidence does not reflect a definitive 
diagnosis of any current foot or ankle disorder or even any 
pertinent abnormal clinical findings.  Moreover, at least 
some of the recent examiners have attributed the veteran's 
recent complaints to his stepping in a pothole in 2004.  The 
only consistent aspect to the claim is the veteran's report 
of foot and ankle pain, reportedly dating to his jumping off 
Bradley vehicles during service.  However, even if the Board 
were to assume that his current foot or ankle symptoms are 
related to such claimed repeated injuries, pain by itself is 
not a disability for which service connection may be granted, 
in the absence of any pathology or an underlying diagnosed 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Therefore, because the medical evidence does not show that 
the veteran has a current disorder of either foot or either 
ankle, the appeal as to those issues must be denied.  
38 U.S.C.A. § 5107(b).  

3.  Back

A VA compensation examiner in June 2003 noted the veteran's 
complaint of low back pain beginning towards the end of his 
basic training, when it was very painful to do sit-ups or 
carry a back pack.  The veteran reported that initially, the 
pain would last only a day or two, but that it later became 
more or less constant.  On examination, however, no abnormal 
clinical findings were noted and x-rays of the lumbosacral 
spine reportedly showed no significant or minor abnormality.  
The examiner diagnosed chronic low back pain, probably of 
muscular origin.  

As with the disabilities discussed above, although the 
veteran has provided credible testimony regarding his 
experiences during service and even considering the statement 
by a fellow serviceman, because the medical evidence does not 
show that he has a current back disability, service 
connection must be denied.  38 U.S.C.A. § 5107(b).  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

c.  Bilateral shoulder disorders

The Board recognizes that the veteran stated at his hearing 
that his shoulder had dislocated after repetitive use, 
apparently in service, and that the fellow serviceman's 
statement indicated that he was unable to do pull-ups or 
shoulder presses because his shoulders would pop out of 
joint.  But, again, there are no service records.  And no 
private or VA examiner has mentioned any shoulder complaints 
or has noted any abnormal clinical findings regarding the 
veteran's shoulders.  There simply is no medical evidence of 
any current shoulder disability.  

In the absence of medical evidence that the veteran currently 
has a shoulder disorder, service connection must be denied.  
38 U.S.C.A. § 5107(b); see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

d.  Bilateral hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The report of the veteran's enlistment examination reflects 
pure tone thresholds of 20 decibels at each recorded 
frequency from 500 through 4000 Hertz - indicative of normal 
hearing, according to § 3.385.  And the veteran has not 
provided or pointed to any post-service medical evidence 
indicating that he has hearing loss in either ear that meets 
the criteria of § 3.385 for a hearing loss disability.  
Moreover, a VA audiological examiner in June 2003 reported 
pure tone thresholds that clearly do not meet those criteria 
and the examiner specifically diagnosed normal hearing in 
both ears.  

The Board acknowledges that the RO has already conceded the 
veteran's exposure to acoustic trauma during service, having 
granted service connection for tinnitus on the basis of lay 
evidence, including his hearing testimony in that regard, and 
on the diagnosis of tinnitus by the VA examiner.  

Nevertheless, because the medical evidence fails to show that 
the veteran currently has hearing loss that meets the 
regulatory criteria for a hearing loss disability, service 
connection must be denied.  See also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of October 2003 and January 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

The veteran was provided the required notice before the 
adverse decision in November 2004.  Thus, there was no error 
in providing the required notice.  Moreover, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, including at a hearing.  However, the veteran was 
not notified of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, Board's 
denial of service connection for several of the claims 
renders notice of the downstream elements of those claims 
moot.  Therefore, he is not prejudiced by the Board's 
consideration of those claims.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Further, in conjunction with the 
RO's rating decision to implement the Board's grant of 
service connection for residuals of cold injury to both hands 
and feet, the veteran will have an opportunity to provide 
additional evidence regarding the appropriate rating and 
effective date for the award of service connection.  
Accordingly, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  Multiple attempts have been made to obtain 
the veteran's service medical records and service personnel 
records.  During the course of this appeal, he has been 
afforded VA compensation examinations, and VA treatment 
records covering the entire period of the appeal have been 
received.  No further development action is necessary.  


ORDER

Service connection for residuals of cold injuries to both 
hands and both feet is granted.  

Service connection for bilateral knee disorders is denied.  

Service connection for residuals of injuries to both feet is 
denied.  

Service connection for bilateral ankle disorders is denied.  

Service connection for a back disorder is denied.  

Service connection for bilateral shoulder disorders is 
denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


